Exhibit 10.40

Corrections Corporation of America (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

Retainers and Fees

Board retainer

   $ 53,500   

Board meeting fee

   $ 3,250   

Audit chair retainer

   $ 11,000   

Audit member retainer

   $ 2,200   

Compensation, Nominating and Governance chair retainer

   $ 5,350   

Committee chair meeting fee (excluding Executive)

   $ 2,700   

Non-chair committee meeting fee

   $ 2,200   

In addition to the cash compensation set forth above, each non-employee director
has historically received a grant of a non-qualified option for the purchase of
shares of the Company’s common stock and shares of restricted stock of the
Company following the Company’s annual meeting of stockholders.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2012 performance bonuses provided to the
individuals who are anticipated to constitute the named executive officers of
the Company for 2013.

 

Executive Officer

   Current Salary      Fiscal 2012
Bonus  Amount  

Damon T. Hininger

   $ 693,000       $ 189,942   

Todd J Mullenger

   $ 332,800       $ 91,678   

Harley G. Lappin III

   $ 312,000       $ 85,948   

Anthony L. Grande

   $ 312,000       $ 85,948   

Brian D. Collins

   $ 278,100       $ 77,003   

The named executive officers will also participate in the Company’s 2013 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2013 annual meeting of stockholders.